Exhibit 10.5

TERMINATION OF
CREDIT FACILITY




This Termination (the "Termination") is being entered into on August 3, 2015 by
and between QEP Midstream Partners, LP, a Delaware limited partnership
("Borrower"), and QEP Field Services, LLC, a Delaware limited liability company
("Lender").


Background:


A. Borrower and Lender had previously entered into that credit facility (the
"Credit Facility") evidenced by the Credit Agreement dated as of December 2,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified through the date hereof, the "Credit Agreement");


B.Pursuant to the terms of that certain Merger Agreement dated April 6, 2015, by
and among Lender, Borrower, QEP Midstream Partners GP, LLC, Tesoro Logistics LP,
Tesoro Logistics GP, LLC and TLLP Merger Sub LLC, Lender became the sole limited
partner of Borrower;


C.Lender has contributed the indebtedness owed by Borrower under the Credit
Agreement to Borrower in exchange for additional partnership interest in
Borrower; and


D.Lender and Borrower therefore desire to terminate the Credit Agreement and all
Loan Documents entered into under or in connection with the Credit Facility and
the Credit Agreement.


Agreement:


NOW, THEREFORE, the Parties hereby agree as follows:


1.All capitalized terms used in this Termination that are not otherwise defined
in this Termination shall have the meanings given to them in the Credit
Agreement;


2.Borrower and Lender hereby agree that the Credit Agreement, the Credit
Facility and all Loan Documents are hereby terminated effective as of the
execution and delivery of this Termination by Lender and Borrower. Lender and
Borrower acknowledge and agree that there were no Notes issued to evidence the
indebtedness under the Credit Agreement.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]





--------------------------------------------------------------------------------



In Witness Whereof, the undersigned, intending to be legally bound, have duly
executed this Termination to be effective as set forth above:


LENDER:


QEP FIELD SERVICES, LLC


By : /s/ PHILLIP M. ANDERSON
Name : Phillip M. Anderson
Title : President




BORROWER:


QEP MIDSTREAM PARTNERS, LP


By : QEP Midstream Partners GP, LLC
Its : General Partner


By: QEP Field Services, LLC
Its: Sole Member


By : /s/ PHILLIP M. ANDERSON
Name : Phillip M. Anderson
Title : President


































































SIGNATURE PAGE TO TERMINATION OF QEPM CREDIT FACILITY

